ScHUMAN, C. J. Claimant, The Texas Company, a corporation, on various dates during periods from April 10, 1947 to June 30, 1947, and from November 4, 1948 to June 30, 1949 furnished gasoline, kerosene, liquid fuels, oils'and lubricants, pursuant to purchase orders from the Department of Finance, Division of Purchases and Supplies for the State of Illinois, to the Department of Public Works and Buildings, Department of Conservation, Department of Public Works and Buildings, and Department of Public Safety in the amount of $103.01. A stipulation was entered into by the parties showing $7.74 was barred by limitation, and a balance of $95.27 is justly due and owing claimant. Claimant’s schedule covering purchases made prior to July 1, 1947 were not received in time to be paid in regular course from the 64th Biennium Appropriations. Purchases between July 1, 1947 and June 30, 1949, for similar reasons, could not be paid from the 65th Biennium Appropriations, respective appropriations lapsing on September 30, 1947, and September 30, 1949. By the repeated decisions of this Court, it has been held that where the facts are undisputed that the State has received supplies ordered by it in accordance with due authority, and has used the same, and that the bill therefor was not paid before the lapse of the appropriation out of which it could have been paid, an award for the amount may be made. (Shell Petroleum Co. v. State, 7 C.C.R., 224; Shonkwiler v. State, 11 C.C.R., 602, and other cases.) An award is therefore entered in favor of the claimant, and allowed in the amount of $95.27.